        Case 1:19-cv-00071-SPW-TJC Document 220 Filed 04/12/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  TODD COPENHAVER and AMBER
  COPENHAVER,                                       CV 19-71-BLG-SPW


                       Plaintiffs,
                                                     ORDER
  vs.



  CAVAGNA GROUP S.p.A. OMECA
  DIVISION; AMERJGAS PROPANE,
  L.P.; ALBERTSONS COMPANIES,
  INC.; and DOES 1-10,

                       Defendants.
        Plaintiffs Todd and Amber Copenhaver, having moved the Court for an

order allowing the Plaintiffs to file Exhibits 2 and 4 to their Objections to Order of

the Magistrate without redaction under seal (Doc. 218), and for good cause

appearing in support of the motion,

        IT IS HEREBY ORDERED that the Plaintiffs' motion for leave to file the


exhibits under seal is GRANTED.




DATED this /oZ day of April 2021.



                                              SUSAN P. WATTERS
                                              United States District Judge
